Case 2:21-cv-01524-JJT Document 1 Filed 09/03/21 Page 1 of 11

 

 

 

 

 

THIS DOCUMENT 1S NOT IN PROPER FORM ACCORBING _ aS FILED ___. LODGED
AL RULES AND PRACTICES:
ANB Is Suet TO RBIECTION BY Ts COURT ——RECEIVED = ___ COPY
LA Gb Se |

REFERENCE Lp (Role NuabowSeatioa) SEP 08 2021 i
UNITED STATES DISTRICT COURT CHES RIOT OF ANON RT
FOR THE DISTRICT OF ARIZONA BY DEPUTY

HAYTHEM CHIHI, an individual, Case No, 21-01 524-PHX-JJT
Plaintiff,
y COMPLAINT
. JURY DEMAND

FACEBOOK INC, a corporate company,

Defendant.

 

 

Plaintiff Haythem Chihi (“Chihi” or “Plaintiff’) alleges for his Complaint against
Defendant Facebook Inc, (“Defendant”), on personal knowledge as to his own activities and on
information and belief as to the activities of others, as follows:

PRELIMINARY STATEMENT

l. This is an action for reverse domain name hijacking under 15 U.S.C. § 1114(2)(D)

(v) and a declaratory judgment under 28 U.S.C. § 2201 that Chihi’s registration and use

of the internet domain names fbdown.store, fodown.website, fbdown.cc, fbdown.today,

fodown.company, thdown.biz, fbdown.com, fodown.net, fodown.download, fbdown.tech,
fodown.ws,, facebookvideoz.com, fodown.pro, fodown.asia, fodown.tips, fbdown.work,
fbdown.center, fodown.news, fbdown.space, fodown.mobi, fodown.solutions, fbdown.ltd,
fbdown.guru, fbdown.org (the “Domain Names”) does not violate Defendant’s rights
under the Anticybersquatting Consumer Protection Act, 15 U.S.C. § 1125(d), or

otherwise under the Lanham Act, 15 U.S.C. § 1051 et seq.

 
Case 2:21-cv-01524-JJT Document 1 Filed 09/03/21 Page 2 of 11

2. The Domain Names have been suspended by registrar GoDaddy, Inc. and are at
immediate risk of being transferred away from Plaintiff by the actions of Defendant,

which claims trademark rights to the Domain Names.

PARTIES
3, Plaintiff Haythem Chihi is an individual residing in Tunis, Tunisia.
4. Defendant Facebook Inc is a corporate company established in California, United

States of America. Upon information and belief, the address for service of the Defendant
is 1601 Willow Road, Menlo Park, California 94025, United States of America.
JURISDICTION AND VENUE

5. This Court has subject matter jurisdiction over this action under 28 U.S.C. § 1331
because the causes of action arise under federal law, specifically reverse domain-name hijacking
under 15 U.S.C. § 1114(2)(D)(¥) and a declaratory judgment under 28 U.S.C. § 2201.

6. This Court has personal jurisdiction over Facebook Inc because it consented to

jurisdiction in this court by filing a complaint with the World Intellectual Property

Organization (WIPO), which contains consent to jurisdiction of the district in which the

domain name registrar’s primary offices are located. The domain name registrar for the

Domain Names is GoDaddy, Inc. And upon information and belief, GoDaddy, Inc. is

located within this district in Arizona.

7. This Court is the proper venue because GoDaddy, Inc. has its primary office in

Arizona and, under 28 U.S.C. § 1391(b)(1) and (c), because Defendant Facebook is

deemed a resident of this district for venue purposes, as well as under subsection (b)(2)
Case 2:21-cv-01524-JJT Document 1 Filed 09/03/21 Page 3 of 11

because a substantial part of the events giving rise to the claims alleged in this Complaint

occurred in this judicial district.

FACTUAL BACKGROUND

 

8, This case involves “reverse domain name hijacking,” which occurs when an
individual or an entity alleges that it is the owner of a trademark and asserts spurious
claims of trademark infringement or trademark dilution against the owner of a domain
name that is allegedly similar or identical to the registered trademark.

9. Plaintiff is a Good-faith Registrant of the Domain Names that incorporates a
generic word “fb” which is in wide use.

10. Abbreviation “fb” is a generic term which has many different meanings,
including, but not limited to, Followed By, First Base, Foreign Body, FullBack, Frame
Buffer, Forward Backward, Front Back, First Best, Front to Back, Flash Back, Friendship
Book, Funny Bunny, Flat Back. There are approximately 160 definitions for “fb” in
internet.

(1. The Plaintiff’s website fodown.net is a Social Media Website and is not associated
with Facebook Inc or the Facebook brand. FBDOWN is a free to use social media service
website , that is operated by a small team. The Plaintiff does not attempt to be a
commercial entity or assign otherwise to a brand; The Domain Names are an information
and resource website which works with news publishers to deliver high quality news and
information.

12. The Plaintiff did not register the Domain Names primarily for the purpose of

preventing “the owner of the trademark or service mark from reflecting the mark in a
Case 2:21-cv-01524-JJT Document 1 Filed 09/03/21 Page 4 of 11

corresponding domain name,” because the Plaintiff believed that the word “fb” is generic
and no one has exclusive right to use this word. The Plaintiff did not intend to create a
likelihood of confusion or disrupt Defendant’s business.

13. The Plaintiff’s website has the disclaimer eliminated any possibility that the
Plaintiff was attempting to infer an affiliation with the Defendant and its mark. The
disclaimer on the Plaintiff’s website states “FBDOWN is a Social Media Services
website and is not associated by any means to Facebook or the Facebook brand and
doesn't have anything to do with Facebook, Inc.”

14. At the time the Plaintiff purchased the domain names, there was no material
traffic to the domain and no reason to expect a meaningful traffic flow.

15. The Plaintiff never tried to sell the domain names.

16. Upon information and belief, Facebook Inc, is the owner of trademark
registrations for FB across various jurisdictions.

17. | Upon information and belief, Facebook is an internet technology company. It
owns a series of content platforms that enable people to connect with consuming and
creating content through machine learning technology, including Facebook, Instagram,
and Whatsapp.

18, On June 18, 2021, Facebook filed a complaint with the World Intellectual
Property Organization (WIPO), thereby initiating an arbitration proceeding against
Plaintiff in accordance with the Uniform Domain Name Dispute Resolution Policy
(“UDRP”). The UDRP establishes a process for contesting domain name registrations

using a system of private arbitrators. Each domain name registrant agrees to the UDRP
Case 2:21-cv-01524-JJT Document 1 Filed 09/03/21 Page 5 of 11

process when they register a domain name, and each person who files a complaint
consents to the jurisdiction of the court in which the particular
domain name registrar is located when the complaint is filed. The UDRP does not have an
internal appeal process, instead relying on courts to review the decisions of panelist arbitrators.
Once a panelist decision is rendered, the losing party has ten days to file a declaratory judgment
action or the decision is implemented, in this case meaning the domain name would be
transferred to Facebook.
19. | WIPO accepted the Complaint and the registrar of the Domain Names locked the
Domain Names, thereby prohibiting the Plaintiff from utilizing it.
20. On July 26, 2021, the Plaintiff filed his response to the UDRP complaint.
21. On August 25, 2021, the panelist rendered a decision requiring the transfer of the
domain name to Facebook. The reasons stated in the ruling of the arbitrator represent a
significant departure from the written standards contained in the UDRP, in that Facebook
did not prove that (1) the Plaintiff did not have bona fide rights in the Domain Names or
in terms included in the Domain Names (for purposes of the federal trademark laws that
are applicable to the proceeding), (2) the Plaintiff had no legitimate interest in the
domains, or (3) that the Plaintiff had registered and/or used the Domain Names in bad
faith.
22. There are not any possibility of confusion between the Plaintiff's web site and the
services offered by Facebook to the general public.
23. The Plaintiff’s use of the Domain Names as his chosen domain names is a fair or

otherwise lawful use of the term.
Case 2:21-cv-01524-JJT Document 1 Filed 09/03/21 Page 6 of 11

24. At no time did the Plaintiff trade upon or use Facebook’s trademarks for his
business of monetizing domain names.

25. At no time did the Plaintiff register or use the Domain Names in bad faith as
defined by 15 U.S.C. §1125.

26. Because of Facebook’s actions, the Plaintiff faces losing valuable rights in the
Domain Names.

27. Due to the impending transfer of the Domain Names to Facebook by the WIPO
Panel, the Plaitniff is now forced to bring this action to protect his rights in his intellectual
property. The Plaintiff has had to incur substantial fees and costs to bring this suit.

28. Because WIPO has directed that the Domain Names be transferred to Facebook,
this Court has jurisdiction under 15 U.S.C. §1114(2)(D)(v) to determine whether the
Plaintiff’s registration and use of fodown.store, fodown.website, fobdown.cc,
fbdown.today, fobdown.company, fbdown.biz, fbdown.com, fbdown.net,
fodown.download, fbdown.tech, fbdown.ws, facebookvideoz.com, fbdown.pro,
fodown.asia, fbdown.tips, fodown.work, fbdown.center, fodown.news, fbdown.space,
fbdown.mobi, fbdown.solutions, fodown.Itd, fodown.guru, fbdown.org, is unlawful under
the ACPA and the Lanham Act.

29. Based on the facts set forth herein, an actual controversy has arisen and now
exists

between the Plaintiff and Facebook regarding whether or not the Plaintiff’s use of the term
FBDOWN as his domain name infringes Facebook’s trademarks and/or constitutes trademark

dilution and/or can serve as the basis for any relief under any Federal or state law.
Case 2:21-cv-01524-JJT Document 1 Filed 09/03/21 Page 7 of 11

30. The Plaintiff has never sold, transferred, or trafficked in the Domain Names.

31. At all times, the Plaintiff utilized the Domain Names in a bona fide manner for
bona fide purposes. The Plaintiff does not refer to or use in any manner Facebook’s
trademarks. The Plaintiff’s website has the disclaimer eliminated any possibility that the
Plaintiff was attempting to infer an affiliation with the Defendant and its mark.

32. The Plaintiff has never had any intent to divert consumers from Facebook’s online
location to a site accessible under the Domain Names that could harm the goodwill
represented by the mark.

33. The Plaintiff’s use of the Domain Names has been lawful and has not infringed
upon the mark of Facebook. The Plaintiff did not provide material and misleading false
contact information when applying for the registration of the Domain Names. The
Plaintiff did not fail to maintain accurate contact information with respect to the Domain
Names or with respect to any other domain name.

34. The Plaintiff’s use of fbdown.store, fodown.website, fbdown.cc, fbdown.today,
fbdown.company, fbdown.biz, fhdown.com, fbdown.net, fodown.download, fodown.tech,
fbdown.ws, facebookvideoz.com, fodown.pro, fodown.asia, fhdown.tips, fodown.work,
fbdown.center, fodown.news, fodown.space, fodown.mobi, fbdown.solutions, fodown.ltd,
fbdown.guru, fodown.org, as his chosen domain name is a fair or otherwise lawful use of
the term. Because of Facebook’s actions and its claims of trademark infringement and

dilution, the Plaintiff faces losing valuable rights in the Domain Names.
Case 2:21-cv-01524-JJT Document 1 Filed 09/03/21 Page 8 of 11

FIRST CAUSE OF ACTION
Declaratory Relief — 28 U.S.C. § 2201
No Violation of Anticybersquatting Consumer Protection Act, 15 U.S.C. § 1125(d)
35. The Plaintiff re-alleges and incorporates by reference the preceding paragraphs as
though fully set forth herein.
36. An actual controversy exists about whether the Plaintiff should be entitled to the
domain names fbdown.store, fbdown.website, fodown.cc, fbdown.today,
fbdown.company, fbdown.biz, fodown.com, fodown.net, fodown.download, fodown.tech,
fodown.ws, facebookvideoz.com, fodown.pro, fodown.asia, fodown.tips, fodown.work,
fobdown.center, fodown.news, fobdown.space, fodown.mobi, fodown.solutions, fodown.ltd,
fbdown.guru, fodown.org under the ACPA.
37. | The ACPA provides a cause of action for a registrant whose domain names have
been suspended, disabled, or transferred under which the registrant may sue for a
declaration that the registrant is not in violation of the ACPA and for injunctive relief,
including the reactivation of the domain name.
38. Under 15 U.S.C. §1114(2)(D)(v), a registrant who is threatened with the loss of
his domain name under the UDRP has a cause of action to seek an injunction returning
the domain name if the registrant can show that the registrant is in compliance with the
ACPA.

39. The Plaintiff did not register the Domain Names with the bad-faith intent to profit

from the goodwill of Facebook’s trademark, as “bad faith” is defined in the ACPA.
Case 2:21-cv-01524-JJT Document 1 Filed 09/03/21 Page 9 of 11

40, The Plaintiff is entitled to have the unencumbered use of the Domain Names, to

have the Domain Names reactivated, and to have all suspensions or transfers of the

Domain Names terminated and prohibited.

41. Asa direct and proximate result of Facebook’s actions, the Plaintiff has been and
will continue to be damaged through his inability to use the Domain Names.

42. Unless this Court issues a Declaratory Judgment that the Plaintiff is entitled to

maintain registration of the Domain Names, the transfer of the Domain Names to

Facebook will damage the Plaintiff irreparably. The Plaintiff has no adequate remedy at

law.

43. Facebook’s acts make this an exceptional case under 15 U.S.C. §1117(a) and the

Plaintiff is thus entitled to an award of attorney’s fees and costs.

SECOND CAUSE OF ACTION

Declaratory Relief — 28 U.S.C. § 2201
No Violation of Lanham Act, 15 U.S.C. § 1114(a)

44. The Plaintiff re-alleges and incorporates by reference the preceding paragraphs as
though fully set forth herein.

45. An actual controversy exists about whether the Plaintiff should be entitled to the
domain names fbdown.store, fodown.website, fbdown.cc, fbdown.today,
fbdown.company, fbdown.biz, fbdown.com, fbdown.net, fodown.download, fbdown.tech,
tbdown.ws, facebookvideoz.com, fodown.pro, fodown.asia, fbdown.tips, fbdown.work,
fbdown.center, fhdown.news, fodown.space, fbdown.mobi, fbdown.solutions, fbdown.ltd,

fodown.guru, fodown.org under the Lanham Act.
Case 2:21-cv-01524-JJT Document1 Filed 09/03/21 Page 10 of 11

46. The Plaintiff’s and Facebook’s legal interests are adverse and create a present
threat of litigation.

47, The Plaintiff’s use of the Domain Names is not likely to cause confusion or
mistake, or deceive as to the affiliation, connection, or association of the Plaintiff with
Facebook, or as to the origin, sponsorship, or approval by Facebook.

48.  Facebook’s acts make this an exceptional case under 15 U.S.C. §1117(a) and the
Plaintiff is thus entitled to an award of attorney’s fees and costs.

THIRD CAUSE OF ACTION
Reverse Domain Name Hijacking, 15 U.S.C. § 1114(2)(D)(v)

49. The Plaintiff re-alleges and incorporates by reference the preceding paragraphs as

though fully set forth herein.

50. (1) registration of a domain name; (2) that has been “suspended, disabled, or
transferred under a policy implemented by a registrar as described in 15 U.S.C. § 1114(2)
(D)(ii)D;” (3) “that the owner of the mark that prompted the domain name to be
suspended, disabled, or transferred has notice of the action;” and (4) “that [the plaintiffs]

registration or use of the domain name is not unlawful.”

REQUEST FOR RELIEF

Haythem Chihi respectfully requests the following relief:

1. An order directing the Registrar GoDaddy, Inc. to take all action necessary to
enable the Domain Names; to reactivate the Domain Names; to discontinue any
suspension of the Domain Names; and to refrain from transferring the Domain Names

from Chihi to Facebook;
Case 2:21-cv-01524-JJT Document1 Filed 09/03/21 Page 11 of 11

2. A judgment declaring that Chihi’s registration, use, and possession of the Domain
Names neither infringes Facebook’s trademarks nor dilutes the trademarks in any manner, nor
constitutes a violation of any Federal or State law;

3, A judgment declaring that Chihi may continue to use and enjoy the Domain

Names without interference of any type by the Facebook;

4. A judgment, order, or injunction enjoining Facebook from interfering with or

challenging Chihi’s registration, possession, or use of the Domain Names;

5. A judicial declaration that this is an exceptional case under the Lanham Act

because Facebook initiated the UDRP with the bad-faith intent to use the legal system to

steal the Domain Names from Chihi;

6. An award of Chihi’s reasonable attorney’s fees and costs incurred in bringing this
action; and

7. Such other, further, and different relief as the Court may deem just and proper

under the circumstances.

Haythem Chihi (pro se)

August 26, 2021

 
